United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1567
                        ___________________________

                         Daniel Mauricio Ramirez-Munoz

                             lllllllllllllllllllllPetitioner

                                           v.

                William P. Barr, Attorney General of United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                          Submitted: November 16, 2020
                            Filed: December 3, 2020
                                 [Unpublished]
                                 ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Daniel Mauricio Ramirez-Munoz, a native and citizen of El Salvador, petitions
for review of an order of the Board of Immigration Appeals (BIA) dismissing his
appeal from the decision of an immigration judge, which denied his application for
asylum, withholding of removal, and relief under the Convention Against Torture
(CAT). Because the BIA adopted and affirmed the immigration judge’s decision and
added reasoning, we review both decisions together. See Garcia-Milian v. Lynch,
825 F.3d 943, 945 (8th Cir. 2016).

       After careful review, we conclude that substantial evidence supports the
agency’s denial of asylum. See id. (standard of review; agency decisions are reversed
only when petitioner shows the evidence is so compelling that no reasonable fact
finder could fail to find in his favor). In support of his application, Ramirez-Munoz
proposed the following particular social groups (PSGs): (1) “Members of the
Ramirez Murcia and Lopez Moran extended families,” (2) “Salvadoran citizens who
are part of a family that has fallen into disfavor with a gang, and family members
have been killed in retribution,” (3) “Salvadoran citizens who have incurred gang
disfavor because past employment required them to travel into neighborhoods
controlled by rival gangs,” and (4) “Salvadoran citizens whose livelihood and ability
to travel freely has been restricted due to gang disputes over territories.” We
conclude that the third and fourth proposed PSGs were not cognizable based on this
court’s prior decisions, because they lacked the required particularity or social
distinction. See Mayorga-Rosa v. Sessions, 888 F.3d 379, 383-85 (8th Cir. 2018).

       Even assuming Ramirez-Munoz has demonstrated that his first and second
family-based proposed PSGs were sufficiently perceived as distinct groups in
Salvadoran society, an issue that the BIA declined to reach, see Miranda v. Sessions,
892 F.3d 940, 943 (8th Cir. 2018) (de novo review of whether group constitutes a
PSG); see also Constanza v. Holder, 647 F.3d 749, 752-54 (8th Cir. 2011) (per
curiam) (explaining that a Salvadoran “family that experienced gang violence,”
including kidnaping and death by Mara Salvatrucha gang, lacked particularity and
social distinction required to be a PSG), we conclude substantial evidence supports
the agency’s decision that Ramirez-Munoz failed to establish the requisite nexus
between his asserted persecution and feared persecution and his membership in those
groups. See 8 U.S.C. § 1158(b)(1)(B)(i) (applicant must demonstrate that claimed
protected ground “was or will be at least one central reason” for persecution); Rivas

                                         -2-
v. Sessions, 899 F.3d 537, 542 (8th Cir. 2018) (even assuming cognizability of family
group, there must be nexus between persecution and petitioner’s membership in
group). Specifically, based on the record, a reasonable fact finder could conclude that
his membership in those groups was incidental or tangential to the gangs’ generalized
criminal goals, as the gangs never mentioned his family, his other family members
remained unharmed in El Salvador, the gangs indiscriminately targeted residents, and
the gangs often targeted him for money. See Fuentes v. Barr, 969 F.3d 865, 871-72
(8th Cir. 2020); Gomez-Rivera v. Sessions, 897 F.3d 995, 997-99 (8th Cir. 2018);
Aguinada-Lopez v. Lynch, 825 F.3d 407, 409 (8th Cir. 2016).

      As Ramirez-Munoz’s failure to demonstrate a cognizable PSG or nexus is
dispositive of his asylum claim, we do not need consider his other challenges to the
denial of his asylum application. See De la Rosa v. Barr, 943 F.3d 1171, 1174-75
(8th Cir. 2019) (declining to address argument that government was unable or
unwilling to protect petitioner after concluding he failed to demonstrate persecution
on account of membership in PSG); Baltti v. Sessions, 878 F.3d 240, 245 (8th Cir.
2017) (declining to consider arguments regarding past persecution because BIA
found petitioner failed to demonstrate a nexus, which is a proper basis for denying
asylum). Because he failed to satisfy his burden of proof on his asylum claim, we
also conclude that he necessarily failed to satisfy the more rigorous standard for
withholding of removal. See Rivas, 899 F.3d at 542. Finally, we conclude that the
agency properly denied CAT relief. See Prieto-Pineda v. Barr, 960 F.3d 516, 522
(8th Cir. 2020); Ming Ming Wijono v. Gonzales, 439 F.3d 868, 874 (8th Cir. 2006)
(denial of asylum and withholding of removal dictates same outcome on CAT claim
when claims are based on same underlying facts).

      Accordingly, the petition for review is denied. See 8th Cir. R. 47B.
                      ______________________________




                                         -3-